Citation Nr: 1546034	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-35 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to January 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the Veteran presented testimony before the undersigned member of the Board of Veterans' Appeals during a videoconference hearing.  A transcript of the proceeding is of record.  In May 2012, the Board remanded the appeal in order for psychiatric treatment records and a VA examination to be obtained.  The Veteran was afforded a VA examination in June 2012 and the case was returned to the Board.  A December 2014 Board decision denied entitlement.

The Veteran appealed the Board's December 2014 decision to the Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Remand, the parties agreed that the Board erred in failing to remand for VA treatment records to be associated with the claims file in accordance with the May 2012 Board remand directives.  When the Board fails to ensure that a claim has been properly developed, remand is the appropriate remedy.  See Pond v. West, 12 Vet. App. 341,
346 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the Joint Motion's findings that the May 2012 Board remand directives were not satisfied, the RO is to obtain the records from the Beckley and Huntington VA medical centers and associate these records with the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding, relevant Beckley VA medical center records, to include treatment records dated since December 2007 to the present.

2.  The AOJ should also secure any outstanding, relevant Huntington VA medical center records, to include the entire treatment record.

3.  The Veteran should also be notified that he may submit additional argument or evidence to support this claim.

4.  Obtain an addendum opinion from the examiner who performed the June 2012 VA psychiatric examination.  If this examiner is unavailable, schedule the Veteran for a psychiatric examination.

a) The examiner shall clarify the Veteran's diagnosis and specifically comment on whether the Veteran has a diagnosis of PTSD, and/or any other psychiatric disorder, consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders; 

b) If the Veterans is diagnosed with a psychiatric disorder(s), for each diagnosed psychiatric disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its clinical onset during his period of active military service, within the initial post-service year, or is in anyway related to service. 

c) The examiner should also comment on if any psychiatric disorder preexisted service, and if so, if it is at least as likely as not (i.e., probability of 50 percent or greater) that any such disorder underwent an increase in severity beyond the natural progression of the disease due to a superimposed disease or injury that occurred in service. 

5.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

